Barker, J.:
The witness Hawley was a single man doing business in the city of Rochester, which was his permanent place of residence. When requested by the defendant’s attorney to attend the term of court in February, he was temporarily in the city of New York. Upon the affidavits presented to the taxing officer the item of travel fee from New York to Rochester should have been rejected. It is not made to appear that the witness returned from New York to’his home in Rochester for the sole purpose of attending the court as a witness for the defendant, and that he actually returned to the city of New York to complete the business which detained him there when requested to leave that place and come back to Rochester as a witness. If it had been made to appear that the witness actually and necessarily made the journey from New York, and returned to that place, to comply with the defendant’s request, then the item would have been taxable. The rule is to allow a travel fee when paid to a witness in such cases, unless it appear that the party for whom he attended at-the term of court was in fault and guilty of negligence in omitting to subpoena the witness before he left his permanent home for a temporary absence. When a witness is subpoenaed at a place where he is found during a temporary absence from his permanent place of residence, the necessity of subpoenaing him away from his home must be clearly shown to entitle the party for an allowance of the increased travel fee. (Mead v. Mallory, 27 How. Pr., 32.) The only facts established by the defendant’s affidavit are, that when he requested the witness to attend the court he was in the city of New York, and he came to Rochester and was paid the travel fee between the two cities. It does not appear that he returned to New York, or that the journey was any inconvenience to him.
We are cited to our decision, made in January, 1886, in the case of the Pfandler Barm Bunging Apparatus Company v. Sargent (39 *105Ilun, 191) as an authority for allowing this travel fee. But that case is not at all in point, as the facts are essentially different. There it was established as a fact that the witness, who lived in Rochester, was temporarily in the city of New Yorlc on business, and that he refused to attend the term of court in Rochester unless he was paid the statutory travel fee, and the plaintiff thereupon, to secure his attendance, complied with the demand of the witness and paid him the fee. The witness’s own affidavit in that case was made and read, in which he positively stated that he was obliged to travel from the city of New York to the city of Rochester, for the purpose of attending the trial, and after it was over he returned to the city of New York
It is incumbent upon parties who subpoena witnesses, while away from their homes, and pay an increased travel fee, to make it appear that the witness was necessarily compelled to travel an increased distance, and had a legal right to demand an increased fee. Otherwise it would be easy to practice frauds and imposition upon tiie adverse party.
The other item of travel fee allowed for the attendance of the same witness from the State line to Rochester, on his journey home from Chicago, should have been rejected for the same reasons.
The order appealed from should be reversed and a retaxation ordered, with permission to either party to read new affidavits on the retaxation, with costs and disbursements of this appeal to the appellant.
Smith, P. J., Haight and Bradley, JJ., concurred.
Order reversed and retaxation ordered, with ten dollars costs and disbursements.